139 F.3d 904
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Rudy GALLEGOS, Petitioner,v.Director, Office of Workers Compensation Programs;Flexi-Van Leasing, Inc.;  Firemen's Fund InsuranceCo.;  Respondents.Rudy GALLEGOS, Respondent,v.FLEXI-VAN LEASING, INC.;  Firemen's Fund Insurance Co.;Director, Office of Workers Compensation Programs,Petitioners.
No. 96-70816, 96-70933.OWCP Nos. 18-49892 18-49893.
BRB No. 94-0747.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted:  Feb. 5, 1998.Decided Feb. 25, 1998.

Petition for Review of an Order of the Benefits Review Board.
Before PREGERSON, BEEZER, and HALL, Circuit Judges.


1
ORDER*


2
We AFFIRM the order denying benefits under the Longshore and Harbor Workers Compensation Act to petitioner for the reasons stated in the Administrative Law Judge's decision.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3